679 So.2d 67 (1996)
J.H., A Child, Appellant,
v.
STATE of Florida, Appellee.
No. 95-2603.
District Court of Appeal of Florida, Fifth District.
September 6, 1996.
James B. Gibson, Public Defender, and James T. Cook, Assistant Public Defender, Daytona Beach, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Lori E. Nelson, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
In this appeal, J.H. correctly argues that the court erred by failing to comply with Florida Rule of Juvenile Procedure 8.165 (1995), which requires that the court advise a child accused of having committed a delinquent act of the right to counsel at each stage of the proceeding and ensure by a "thorough inquiry" that any waiver of that right has been freely and intelligently made. See, e.g., In the Interest of D.L.A., 667 So.2d 330 (Fla. 1st DCA 1995); In the Interest of J.M., 601 So.2d 604 (Fla. 4th DCA 1992); K.M. v. State, 448 So.2d 1124 (Fla. 2d DCA 1984); R.V.P. v. State, 395 So.2d 291 (Fla. 5th DCA 1981).
REVERSED and REMANDED.
PETERSON, C.J., and GOSHORN and ANTOON, JJ., concur.